VIA EDGAR U.S. Securities and Exchange Commission treet, N.E. Washington, D.C.20549 Re:Oxygen Biotherapeutics, Inc. Preliminary Proxy Materials Securities and Exchange Commission File No.: 001-34600 Dear Sir or Madam: Pursuant to Rule 14a-6 under the Securities and Exchange Act of 1934, as amended, enclosed for filing with the Commission are the following preliminary proxy materials in connection with a Special Meeting of Stockholders of Oxygen Biotherapeutics, Inc. (the “Company”) to be held on or about April 26, 2013: i) Cover page in the form set forth in Schedule 14A entitled “Schedule 14A.” ii) A preliminary proxy statement, including a brief letter to stockholders, Notice of Special Meeting of Stockholders, and as an appendix, the proposed amendment to the Company’s Certificate of Incorporation (subject of Proposal 2). iii) A preliminary form of proxy. Definitive proxy materials are intended to be released to stockholders of the Company commencing on or about March 26, 2013. Please contact me at (919)-855-2123 to discuss any questions you may have or if I otherwise may be of assistance. Very truly yours, /s/Michael B. Jebsen Michael B. Jebsen
